 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. CR S-05-0261 GEB GGH P
12                       Respondent,
13           v.                                        ORDER
14    MARIA COTA,
15                       Movant.
16

17          Respondent shall inform the court within 14 days the status of the case and whether the

18   court’s March 6, 2015 order reducing movant’s term of imprisonment mooted movant’s motion to

19   vacate, set aside or correct her sentence pursuant to 28 U.S.C. § 2255.

20   Dated: January 9, 2019
                                                  /s/ Gregory G. Hollows
21                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                       1
